Citation Nr: 0100239	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  97-23 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to a higher evaluation for service-connected 
scars, right and left calves, residuals of shell fragment 
wounds, currently evaluated as 0 percent disabling.

3.  Entitlement to a higher evaluation for service-connected 
tinnitus, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
service-connected urethral stricture.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
November 1981.

This matter arises from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In May 1995, the RO denied claims of 
entitlement to service connection for a bilateral knee 
condition and a back condition.  The veteran appealed both 
denials.  In June 1998, the RO denied a claim of entitlement 
to an increased evaluation for service-connected urethral 
stricture, and granted service connection for scars, right 
and left calves, residual of shell fragment wound, evaluated 
as 0 percent disabling (noncompensable).  The veteran 
appealed the issues of entitlement to an increased rating for 
his urethral stricture and entitlement to a higher rating for 
his scars.  In September 1998, the RO denied a claim of 
entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling.  At that time, the RO also granted service 
connection for tinnitus, evaluated as noncompensable.  The 
veteran appealed the issues of an increased rating for PTSD, 
and a higher rating for tinnitus.  In September 1999, the RO 
granted service connection for a back condition.

In his substantive appeal, received in September 1998, the 
veteran indicated that he desired a hearing before a Member 
of the Travel Board.  However, in a statement received by the 
RO in June 1999, the veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (1999).  Accordingly, the Board will proceed 
without further delay.


FINDINGS OF FACT

1.  The veteran engaged in combat while on active duty in the 
Republic of Vietnam.

2.  The veteran's bilateral knee condition is causally linked 
to his combat duty in Vietnam.

3. The veteran's scars, right and left calves, residuals of 
shell fragment wounds (SFW), are manifested by small healed, 
nontender scars, with no evidence of any muscle, tendon or 
bone involvement and no functional limitation of motion, and 
are productive of no more than slight muscle damage.

4. The veteran's tinnitus is not shown to have resulted in 
frequent hospitalization or marked interference with 
employment; the disability picture is not so exceptional or 
unusual as to render impracticable the application of the 
regular schedular standards.

5.  The veteran's service-connected PTSD has been shown to be 
productive of symptomatology which includes nightmares, 
depression and sleep disturbances, with no significant 
evidence of such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, or impaired abstract thinking; his PTSD 
has been productive of no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 

6.  The veteran's urethral stricture is productive of voiding 
dysfunction with urine leakage requiring the wearing of 
absorbent materials which must be changed no more than two 
times per day 


CONCLUSIONS OF LAW

1.  A bilateral knee condition was incurred as a result of 
the veteran's active duty.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2. The schedular criteria for a compensable rating for 
service-connected scars, right and left calves, residual of 
shell fragment wound, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.56, 4.71a, 4.73, 
4.118, Diagnostic Codes 5311, 5257, 5260, 5261, 7801, 7805 
(1999). 

3. The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.87, Diagnostic Code 
6260 (1999).

4.  The criteria for assignment of a rating in excess of 30 
percent for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

5.  The criteria for an evaluation of 20 percent for urethral 
stricture have been met.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. 
§§ 4.7, 4.115b, Diagnostic Code 7518 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that he has a bilateral knee condition as 
a result of his service.  In particular, he argues that he 
has a bilateral knee condition as a result of a parachuting 
accident during training in either 1962 or 1963, or, in the 
alternative, as the result of trauma to his knees from 
jumping from helicopters with heavy loads during combat in 
Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

As an initial matter, the law provides that, in the case of 
any veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence of an injury 
incurred in service shall be accepted as sufficient proof of 
service incurrence of the injury if the evidence is 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 543 
(1994). 

The veteran asserts that he sustained multiple traumas to his 
knees, in part, while jumping from helicopters during combat 
operations in Vietnam.  The veteran's DD-214 shows that his 
awards include the Silver Star, the Bronze Star Medal with 
"V" device, Army Commendation Medal with "V" device, 
Purple Heart, Air Medal and the Combat Infantryman Badge.  
His military occupation specialty was infantryman.  His 
personnel record (DA Form 20) indicates that he spent about 
three years in Vietnam.  

Based on the foregoing, the Board's preliminary finding is 
that the veteran's statements with regard to participation in 
combat are credible, and are consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, and that the veteran is qualified for the combat 
veteran's special consideration under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (1999).  Furthermore, under the 
circumstances the veteran's claim for a bilateral knee 
condition is considered to be well-grounded.  

The veteran's service medical records do not show treatment 
for a knee disorder.  A separation examination report, dated 
in July 1981, shows that his musculoskeletal system was 
clinically evaluated as normal.  

A VA Agent Orange protocol examination report, dated in April 
1996, shows that the diagnoses included DJD (degenerative 
joint disease) of the knees.

Reports from the Surgery Center of Mesquite (SCM), dated in 
June 1998, show that the veteran underwent an arthroscopy, 
partial medial meniscectomy and abrasive chondroplasty, right 
knee.  The postoperative diagnoses were torn medial meniscus, 
right knee, and arthritis, right knee.

A VA examination report, dated in August 1997, indicates that 
knee X-rays were normal.  The relevant diagnosis was 
chondromalacia of the patella, bilaterally.  

A VA joints examination report, dated in June 1999, shows 
that the veteran reported that he had sustained trauma to his 
knees while jumping from helicopters with heavy loads during 
combat in Vietnam.  He further stated that he injured his 
knees during a helicopter crash during combat in 1970.  He 
stated that while in Vietnam, his knees had swelled 
periodically, and that his knees had been tapped with 
needles.  The examiner stated that it was at least as likely 
as not that the veteran's current knee problems dated back 
to, and were the result of, the veteran's service injuries.  

The veteran has stated that he injured his knees during 
combat.  He has also argued that he sustained trauma to his 
knees from parachuting, and that he has had knee symptoms 
since his service.  The veteran's service records show that 
he has approximately 21 years of active duty service, and 
that he has a great deal of experience in parachuting.  
Specifically, the veteran's service records show that he went 
through basic airborne school in 1961, jumpmaster school in 
1966, and that his awards and badges include both the 
Parachutist Badge and the Republic of Vietnam Master 
Parachutist Badge.  In addition, the Board has determined 
that the veteran participated in combat.  Although the first 
medical evidence of a knee condition is not dated until 1996, 
the examiner who performed the June 1999 VA joints 
examination stated that it was at least as likely as not that 
the veteran's current knee problems dated back to, and were 
the result of, the veteran's claimed service injuries.  The 
claims file does not contain a contrary medical opinion.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that where a combat veteran submits a well-
grounded claim, the veteran shall prevail on the merits 
unless VA produces clear and convincing evidence to the 
contrary (i.e., unless VA comes forward with more than a 
preponderance of evidence against the combat veteran's well-
grounded claim).  See Arms v. West, 12 Vet. App. 188, 196 
(1999).  

In this case, the Board finds that the claims file does not 
contain clear and convincing evidence to rebut the veteran's 
claim, and that service connection for a bilateral knee 
condition is therefore warranted.


II.  Higher Initial Ratings

The veteran has appealed the issues of entitlement to higher 
ratings for his service-connected scars, right and left 
calves, residual of shell fragment wound (SFW), and tinnitus.  
As the veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection, the claims for higher evaluations are well-
grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Moreover, in such case, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  

A.  Scars, Right and Left Calves, Residual of  SFW

The veteran asserts that a higher rating is warranted for his 
scars, right and left calves, residual of  SFW.  
Specifically, a review of the transcript of his hearing, held 
in April 1999, shows that he stated that he has pain and 
tenderness, that he must put salve on his right leg wound, 
and that he has had muscle loss.  He complained that he had 
trouble climbing stairs due to these injuries.  

The veteran's scars, right and left calves, residual of SFW, 
have been evaluated as noncompensable under 38 C.F.R. 
§ 4.118, DC 7805.  The RO has assigned as effective date of 
August 13, 1997.  Therefore, the issue is whether a 
compensable rating is warranted for this disability on and 
after August 13, 1997.  

Under DC 7805, other scars will be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118.  Under 
38 C.F.R. § 4.71a, DC 5257, a 20 percent evaluation is 
warranted for knee, other impairment of: recurrent 
subluxation or lateral instability, moderate.  Under 
38 C.F.R. § 4.71a, DC 5271, a 20 percent evaluation is 
warranted for marked limited motion of the ankle.  

A VA examination report, dated in August 1997, shows that the 
veteran had a five millimeter (mm.) scar on his right lateral 
calf, adjacent to a seven centimeter (cm.) by 4 cm. area of 
slight hyperpigmentation.  Posterior to this scar was a 
small, punctate five mm. scar.  The left calf had a five mm. 
punctate scar.  There were no neurovascular deficits in 
either lower extremity.  The examiner stated that there was 
no evidence that these wounds had caused any underlying 
damage to the gastrocnemius muscle.  The relevant impression 
was shell fragment wound, residual scars of right and left 
legs, bilaterally.  

A VA examination report, dated in June 1999, shows that the 
veteran stated that he had shrapnel wounds in his left calf, 
and that he had been struck in the right calf by a punji 
stake.  He further stated that his old shrapnel wounds did 
not bother him, and that his punji stake wound was 
occasionally sore, that it did not drain, and that he put a 
salve on it.  On examination, the scars were described as 
"small" and as not adherent or tender.  

The Board finds that neither the history of the veteran's 
scars, right and left calves, residual of SFW, nor current 
clinical findings, reflect the symptomatology required for an 
evaluation in excess of 10 percent under either DC 5257 or 
5271.  See 38 C.F.R. § 4.41; Schafrath v. Derwinski, 1 Vet. 
App. 589, 595-596 (1991).  In this case there is no evidence 
that his scars have caused a limitation of function in a knee 
or ankle, and the overall disability picture is not 
consistent with either a moderate knee impairment or a marked 
limitation of motion in the ankle.  Of particular note, there 
is no evidence of any muscle, tendon or bone involvement.  In 
addition, there is no evidence showing that his scars have 
resulted in functional loss of an ankle due to pain.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 
4.40, 4.45 (1999); see also  Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (38 C.F.R. §§ 4.40 and 4.45 are not for application 
under DC 5257).  Accordingly, the greater weight of the 
evidence shows that as of August 13, 1997, the veteran has 
not experienced symptoms as required for a compensable rating 
under either DC 5257 or DC 5271.

The Board has also considered whether of a higher rating is 
warranted for the disability in issue under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595-596 (1991).  Specifically, 
under 38 C.F.R. § 4.71a, DC's 5260 and 5261, noncompensable 
ratings begin where flexion is limited to 60 degrees, or 
extension is limited to 5 degrees.  However, the August 1997 
VA examination report notes that the veteran was noted to 
have motion from 0 to 150 degrees in his knees, and the June 
1999 VA examination report shows that his knees had motion 
from 0 to 130 degrees.  Therefore, even if there were medical 
evidence of a loss of motion attributed to the scars in 
issue, the ranges of motion of the veteran's right knee do 
not meet the levels of limitation contemplated for a 
compensable rating under either DC 5260 or DC 5261.  In 
addition, under 38 C.F.R. § 4.118, DC 7801, a 20 percent 
rating is warranted for third degree burn scars exceeding 12 
square inches.  However, a higher rating for the disability 
in issue is not warranted under DC 7801 because the veteran 
does not have third degree burn scars measuring in excess of 
6 square inches.  Under 38 C.F.R. § 4.73, DC 5311, a moderate 
disability to Muscle Group XI warrants a 10 percent 
evaluation.  In this regard, under 38 C.F.R. § 4.56, a 
moderate disability of muscles is evidenced by objective 
findings that may include entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue, as well as some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  However, in this case, there is no evidence of 
fatigue due to the scars in issue, or of muscle involvement.  
Therefore, a compensable rating is not warranted under DC 
5311.  Finally, with regard to DC's 5260, 5261 and 5311, 
although VA is required to take pain symptoms and weakness 
into account, to the extent they are supported by adequate 
pathology, see 38 C.F.R. § 4.40, as previously discussed, in 
this case there is no evidence of functional loss to support 
a higher rating.  Accordingly, a compensable rating is not 
warranted for the disability in issue under DC's 5260, 5261, 
5311 or 7801.

B.  Tinnitus

The veteran asserts that a higher rating is warranted for his 
tinnitus.  Specifically, a review of the transcript of his 
hearing, held in April 1999, shows that he stated that he has 
constant tinnitus.

The veteran's service medical records indicate that a 
simulator blew up near his left ear in November 1961, and 
that he had a permanent profile for hearing loss as of 
February 1967.  He was treated for hearing loss and ringing 
in his right ear in July 1970.  Bilateral tinnitus was noted 
in May 1978.  A July 1981 separation examination report 
indicated that he was wearing hearing aids at the time of his 
separation from service.  

In September 1998, the RO granted service connection for 
tinnitus, evaluated as noncompensable.  The RO assigned an 
effective date of March 25, 1998.  The veteran appealed the 
issue of entitlement to a higher rating for service-connected 
tinnitus.  In September 1999, the RO increased the evaluation 
to 10 percent disabling, effective March 25, 1998.  However, 
the higher rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  The issue is therefore 
whether a rating in excess of 10 percent is warranted for the 
veteran's tinnitus during the period from March 25, 1998 to 
the present.

The Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
tinnitus for the period from March 25, 1998 to the present.  
(See Fenderson, supra, regarding appeals of the original 
assignment of a disability evaluation following an award of 
service connection.).

Initially, the Board observes that tinnitus is evaluated 
under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, a 10 percent 
evaluation is the maximum allowed.  Given the foregoing, the 
RO has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1).  In 
the exceptional case where schedular evaluations are found to 
be inadequate an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be awarded.  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards is the governing norm in an 
exceptional case.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(b)(1).

However, the veteran is not shown to have required frequent 
hospitalization for his tinnitus.  In addition, there is no 
competent medical evidence that indicates that the veteran's 
tinnitus results in marked interference with employment of a 
degree that is greater than that anticipated by the 10 
percent evaluation assigned under DC 6260.  In summary, the 
record is devoid of objective evidence which indicates that 
the veteran's tinnitus presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Thus, the 
record does not present an exceptional case where his 
currently assigned evaluation is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (193) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Increased Evaluations

The veteran has appealed claims of entitlement to increased 
evaluations for his service-connected PTSD and urethral 
stricture.  The veteran's claims are well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a condition 
has become more severe is well-grounded where the condition 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  As the Board is 
satisfied that all relevant and available facts have been 
properly developed, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

A.  PTSD

In March 1998, the veteran filed a claim asserting that an 
increased rating is warranted for his PTSD.  The RO denied 
his claim in September 1998, and the veteran has appealed.  

The relevant evidence in the claims file consists of VA 
examination reports, dated in July 1998 and June 1999, and VA 
outpatient treatment reports, dated between March 1997 and 
1999.  

 The July 1998 VA PTSD examination report notes that the 
veteran was receiving treatment for his psychiatric symptoms 
about every three months, and that he was taking Periactin 
and Setraline.  He complained of poor appetite, a poor sex 
drive, a bad temper, confusion which required his wife to 
drive him to work, sleep disturbances and nightmares.  On 
examination, the veteran was pleasant, cooperative, goal-
oriented and oriented as to time, place and person.  He was 
able to organize his thoughts and express himself.  Mood was 
mildly down, with no psychosis, delusions, hallucinations or 
organicity noted.  Intellect was average or above.  Memory 
was good, with some gaps.  He had good judgment and some 
insight.  The impression was PTSD, with a Global Assessment 
of Functioning (GAF) score of 60.

The June 1999 VA examination report shows that the veteran 
reported that he worked for the Internal Revenue Service as 
an auditor, and that he had a masters degree in business 
administration and accounting.  He stated that he was married 
and that his current marriage was his only one.  He had three 
grown children.  He complained of nightmares, sleep problems 
and irritability.  He also reported that he did not like to 
meet people and that he was socially isolated.  On 
examination, the examiner noted that the veteran behaved 
well, was cooperative, and expressed himself well.  He was 
well oriented, and his mental status was within normal limits 
from a cognitive viewpoint.  He had no psychiatric 
hospitalizations, and he received treatment at the mental 
health clinic every one or two months.  The examiner 
concluded that the veteran had PTSD with a mild degree of 
aggravation from his previous evaluation.  The diagnostic 
impression noted PTSD, mild to moderate, with a mental status 
examination within normal limits.  The GAF score was "about 
75-80."

VA outpatient treatment reports, dated between March 1997 and 
1999, show complaints of obsessive handwashing, nightmares, 
sleep disturbances and depression.  The findings included 
good affect, and mood, with several reports of a positive 
response to increased medication.  

The veteran argues that an increased rating is warranted for 
his PTSD.  Specifically, a review of the transcript of his 
hearing, held in April 1999, shows that he stated that he has 
night sweats, nightmares, flashbacks and anger.  He 
complained that he has no friends and he avoids people.  He 
reported that he must take three medications for control of 
his symptoms.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  
Under DC 9411, a 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  Id.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The Board finds that the preponderance of the evidence is 
against a rating in excess of 30 percent for the veteran's 
PTSD.  Specifically, there is no significant objective 
evidence of such symptoms as flattened affect; irregular 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impaired abstract thinking, 
or suicidal or homicidal ideation.  While there is some 
evidence of disturbances of motivation and mood, impairment 
of memory and judgment, and difficulty in establishing and 
maintaining effective social relationships, these symptoms 
have not been shown to result in reduced reliability and 
productivity as required for a 50 percent evaluation.  
Significantly, during his July 1998 and June 1999 VA PTSD 
examinations, the veteran was given Axis V diagnoses of GAF 
scores between 60 and 80. The Board observes here that the 
Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A score of 
60 is at the high end of scores which suggest that the 
veteran has moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM IV 47 (American 
Psychiatric Association 1994).  Of particular note, the 
veteran's most recent examination report, dated in June 1999, 
contains a GAF score of 80, which suggests that if symptoms 
are present, they are transient and expectable reactions to 
psychological stressors, with no more than slight impairment 
in social, occupational or school functioning.  Id.  

Both the July 1998 and June 1999 VA PTSD examination reports 
show that the veteran's thought processes and speech were 
unremarkable, that he was noted to be well oriented, and that 
he has, at most, moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  

Based on the foregoing, the Board finds that the impairment 
resulting from the veteran's PTSD more closely resembles the 
criteria for no more than a 30 percent rating.

B. Urethral Stricture

The veteran's service medical records indicate that in March 
1974, he was diagnosed with a stricture of the membranous 
urethra, severe.  He received treatment for this condition 
again in 1981.

The veteran's service-connected urethral stricture is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 7518.  Diagnostic Code 7518 provides that 
stricture of urethra will be rated as voiding dysfunction.  
38 C.F.R. § 4.115b.  Voiding dysfunction is further 
classified as involving urine leakage, urinary frequency, or 
obstructive voiding.  For urinary leakage, a 20 percent 
rating is warranted where the condition requires the wearing 
of absorbent materials which must be changed less than two 
times per day.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

A VA examination report, dated in August 1997, shows that the 
veteran reported that he had no difficulty emptying his 
bladder.  The examiner also noted that although the veteran 
claimed to have undergone urethral surgery and other related 
treatment in the past, such records could not be located.  
The veteran complained of nocturia one to two times per night 
with occasional dribbling after urination.  The physical 
examination was unremarkable.  The diagnosis noted urethral 
stricture, and that the veteran's only complaint was nocturia 
one to two times per night and a slight dribbling after 
urination.

A VA "consultation sheet," dated in June 1999, shows that 
the veteran reported occasional urinary incontinence and 
symptoms of urgency and nocturia.  He stated that he had to 
wear Depends at night.  On examination, no irregularities 
were noted.  The diagnosis was urinary urgency and occasional 
incontinence.  The examiner noted that the etiology of these 
symptoms may be urethral stricture, prostatic enlargement 
with obstruction or another (unspecified) cause.  

Review of the most recent medical evidence, specifically the 
June 1999 VA consultation sheet, shows that the veteran 
complained of occasional urinary incontinence and symptoms of 
urgency and nocturia.  He stated that he had to wear Depends 
at night, and his complaints were reflected in his diagnosis.  
Therefore, it appears that the veteran's service-connected 
urethral stricture is manifested by the need for the wearing 
of absorbent materials.  Although the examiner who wrote the 
June 1999 consultation sheet stated that the etiology of the 
veteran's symptoms may be urethral stricture, prostatic 
enlargement with obstruction or another (unspecified) cause, 
the Court has held that in cases where it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  Therefore, based on a review 
of the evidence, the Board finds that the evidence shows that 
the veteran has the requisite voiding dysfunction with urine 
leakage requiring the wearing of absorbent materials that 
must be changed less than two times per day, as required for 
a rating of 20 percent under 38 C.F.R. § 4.115a.  
Accordingly, a rating of 20 percent is established for the 
veteran's urethral stricture.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.115b.

The next higher rating under 38 C.F.R. § 4.115a is a rating 
of 40 percent.  Under this provision, a 40 percent rating is 
warranted where the absorbent materials must be changed two 
to four times per day.  In this case, a 40 percent rating is 
not warranted, as there is no indication that the veteran's 
absorbent materials must be changed two to four times per 
day.  In addition, a rating in excess of 20 percent rating is 
not warranted based on the criteria for either urinary 
frequency or obstructive symptomatology.  With regard to 
urinary frequency, a 40 percent rating is warranted where 
there is daytime voiding interval less than one hour, or 
awakening to void five or more times per night.  38 C.F.R. 
§ 4.115a.  With regard to obstructive symptomatology, a 40 
percent rating is warranted where there is urinary retention 
requiring intermittent or continuous catheterization.  Id.  
However, in this case there is no evidence of daytime voiding 
interval less than one hour, awakening to void five or more 
times per night, or urinary retention requiring intermittent 
or continuous catheterization.

In view of the all of the foregoing, the Board finds that the 
overall symptomatology more nearly approximates the criteria 
for a finding of a 20 percent evaluation under 38 C.F.R. 
§ 4.115a.  Accordingly, the Board concludes that an 
evaluation of 20 percent is warranted for the veteran's 
urethral stricture, and to that extent, his appeal for an 
increased rating is granted.  



IV.  Conclusion

With the exception of the claims for service connection for a 
bilateral knee condition, and an increased rating for 
urethral stricture, the Board has determined that the 
preponderance of the evidence is against the veteran's 
increased and higher rating claims.  It follows that there is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit favorable determinations on 
those issues.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for a bilateral knee condition is granted.

A compensable evaluation for scars, right and left calves, 
residual of SFW, is denied. 

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of 30 percent for PTSD is denied.

A 20 percent evaluation for urethral stricture is granted, 
subject to provisions governing the payment of monetary 
benefits.



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


